DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on 35 U.S.C. 112(a) rejection of claims 2 and 4 of record in parent application 16/551,369 / the recitation “bio-polymer film”
Examiner notes that the 35 U.S.C. 112(a) rejection of claims 2 and 4 of record in parent application 16/551,369 regarding the full scope of compositions recited in claims 2 and 4 via the recitation “bio-polymer resin film” not being supported in the specification as originally filed is not maintained in this Office Action. Since the Danimer 12291 tradename is disclosed in the 16/551,369 parent application (and 14/464,281 parent application), and since it is a bio-polymer, it is reasonable to conclude that other bio-polymers are contemplated to be within the scope of Applicant’s application in place of the Danimer 12291 tradename bio-polymer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regard to claim 1, it is unclear (a) if “paper” is intended to require that there is a maximum thickness of the corn starch foam layer over which the layer is not considered to be a paper and (b) if so, it is not clear what this maximum thickness is. Paragraph 0024 of Applicant’s Published Application US 2021/0339927 states that the “corn starch foam is compressed into a thin, flexible sheet—referred to as “paper”—by rolling it through rollers”. (a) It is not clear if this statement is intended as a special definition, that is, it is unclear if the “paper” of claim 1 is required to be “thin”. Note that the term “thin” itself is a relative term, whereby it is not clear what is the highest thickness of the layer that would still be considered “thin”. (b) if the recitation “paper” is intended to require that the corn starch layer is “thin”, it is not clear what is the highest thickness of the layer that would still be considered “thin”. 
Note that, if the term “paper” of claim 1 is intended to be defined by the statement “corn starch foam is compressed into a thin, flexible sheet—referred to as “paper”—by rolling it through rollers” in paragraph 0024 of Applicant’s Published Application US 2021/0339927, the term “thin” is a relative term which renders claim 1 indefinite. The term “thin” (in the statement regarding paper in paragraph 0024 of the Published Application) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is the highest thickness of the layer that would still be considered “thin”. 


Claims 2-4 are rejected for the same reasons that claim 1 is rejected since claims 2-4 depend upon claim 1.
 
In further regard to claims 2 and 4, the recitation “and wherein the biodegradable mailer satisfies ASTM 6400” renders claims 2 and 4 indefinite because it is unclear what portion (or portions) of “ASTM 6400” the mailer is required to satisfy. For example, paragraph 0022 of the Published Application US 2016/0052692 (of parent application 14/464,281) states that “Danimer 12291 is a compostable (tested according to ASTM D6400-04…”: it appears from this characterization of ASTM D6400-04 that there are different standards for different characterizations in the ASTM D6400 standard (for example, a standard specifically for “compostable”, as opposed to “biodegradable”). It is unclear if Applicant intends to require that the biodegradable mailer satisfy all of ASTM D6400, or only a portion or portions of ASTM D6400, and if only a portion or portions of ASTM D6400, it is unclear which portions of ASTM D6400 Applicant intends to require that the claimed mailer satisfy. For example, since paragraph 0022 of the Published Application US 2016/0052692 (of parent application 14/464,281) states that “Danimer 12291 is a compostable (tested according to ASTM D6400-04…”, but the claim language does not recite the word “compostable”, does Applicant intend to require that the claimed mailer satisfy ASTM D6400-04 ? Presumably, there is at least a D6400-01, D6400-02 and D6400-03: does Applicant intend to require that the claimed mailer satisfy all of those ? or just one or two ? Are there more sections after ”-04” ? What about those sections, if any ?

		In further regard to claims 2 and 4, in regard to the recitation “ASTM 6400”, it is unclear if “ASTM 6400” is intended to be the same standard as ASTM D6400 that is cited in paragraphs 0014 and 0022 of Published Application US 2016/0052692 (of parent application 14/464,281), or if “ASTM 6400” and ASTM D6400 are in fact different standards.

Claim 3 recites the limitation "the high-amylose content foam" in line 2 .  There is insufficient antecedent basis for this limitation in the claim.

In further regard to claim 3, the term "high-amylose content" in claim 1 is a relative term which renders the claim indefinite.  The term "high-amylose content" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is the lowest amylose content of the foam that would still be considered “high-amylose content”. For example, it is not clear if the lowest content of amylose that would be considered “high” is 45% amylose or 50% amylose. See explanation below. 

Applicant’s arguments presented in the Amendment filed February 4, 2019 in parent application 14/464,281, in combination with consideration of evidence made of record prior to the Amendment filed February 4, 2019 in parent application 14/464,281, confirm the indefiniteness of the claim term “high amylose content”. In the Non-Final Office Action mailed August 8, 2018 in parent application 14/464,281, Examiner relied upon Lacourse et al. (USPN 4,863,655) as disclosing “high amylose content” starch. Page 9 of Office Action mailed August 8, 2018 in parent application 14/464,281. Lacourse et al. establishes that an amylose content of 45% by weight or higher in a starch is “high amylose content” starch. Col. 4, lines 55-60 and col. 3, lines 41-54. Applicant argued on page 6 of the Amendment filed February 4, 2019 in parent application 14/464,281 that “high amylose content” starch is starch having “more than about 50% amylose”. The Purdue University reference (Exhibit A) cited by Applicant in the Amendment filed February 4, 2019 in parent application 14/464,281 appears to list two types of high amylose starch, where one type has percentages of amylose “in the 50% range” (cited from page 6 of the Amendment filed February 4, 2019 in parent application 14/464,281). Examiner notes that 50% does not ever appear to be identified as the minimum relative amount of amylose in starch for a high amylose starch in the Purdue University reference. On page 2 of the Truman State University Document (Exhibit B cited by Applicant in the Amendment filed February 4, 2019 in parent application 14/464,281), 50% is identified as the minimum relative amount of amylose in starch for a high amylose starch (second line down from Table 1; page 2). The only thing that can be garnered from consideration of (a) the disclosure of Lacourse et al. (USPN 4,863,655) of 45% being the minimum amylose content for “high amylose starch”, (b) Applicant’s argument on page 6 of the Amendment filed February 4, 2019 in parent application 14/464,281 that 50% is the minimum amylose content for “high amylose starch” and (c) the identification of 50% as the minimum relative amount of amylose in starch for a high amylose starch in the Truman State University Document cited by Applicant in the Amendment filed February 4, 2019 in parent application 14/464,281 is that those of ordinary skill in the art have differing definitions for what is the minimum relative amount of amylose in starch for starch that is to be considered “high amylose content starch”. There is no single “understood” minimum amylose content for “high amylose content starch”, despite Applicant’s attempts to argue this in the Amendment filed February 4, 2019 in parent application 14/464,281. The evidence currently of record shows that there is no single “understood” minimum amylose content for “high amylose content starch”. It is therefore unclear what is the lowest amylose content of the foam that would still be considered “high-amylose content”, and claim 3 is thereby indefinite under 35 U.S.C. 112(b).

Applicant’s Exhibit A (the Purdue University reference) and Exhibit B (the Truman State University Document reference) that were presented in the Amendment filed February 4, 2019 in parent application 14/464,281 have been attached in the form of the 41-page Remarks section from the Amendment filed February 4, 2019 in 14/464,281: the first 3 pages of which are Applicant’s arguments, and pages 4-41 of which are Exhibits A, B and C (Exhibit A is on pages 4-5, Exhibit B is on pages 6-12, and Exhibit C is on pages 13-41).  

Claim 4 is rejected for the same reasons that claim 3 is rejected since claim 4 depends upon claim 3.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (US 2007/0148384) in view of De Saint-Romain (US 2014/0050868), and in further view of Francke et al. (US 2001/0048176).

In regard to claims 1 and 3, note that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid “consisting essentially of” certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). “A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”)… MPEP 2111.03.

Note, as stated in MPEP 2111.03 and already provided above, “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.””

In regard to claim 1, Bowden et al. teach a biodegradable or compostable container having a biodegradable bio-polymer film, such as a biodegradable, aliphatic aromatic copolyester such as BASF EcoFlex™ bonded to a biodegradable or compostable substrate such as a starch layer (see, for example, abstract and paragraphs 0022, 0027, 0032, 0042, 0043 and 0199-0203, 0205 and 0206).  Bowden et al. teach that the biodegradable bio-polymer film is applied to the substrate via heat bonding, where the biodegradable bio-polymer film is heat-bonded directly to the substrate (see, for example, abstract and paragraphs 0027, 0056-0060, 0199-0203 and 0215). Bowden et al. teach that the container is heated to approximately the melt temperature of the biodegradable bio-polymer just prior to application of the biodegradable bio-polymer to the substrate (such as a substrate comprising corn starch), and this results in an improved bond between the biodegradable bio-polymer film to the substrate as compared to the situation where the substrate is not heated to approximately the melt temperature (or to the melt temperature) just prior to application of the biodegradable bio-polymer to the substrate (see, for example, paragraphs 0018, 0021, 0022, 0027, 0032 and 0193). Bowden et al. teach that examples of the biodegradable or compostable container within the context of the Bowden et al. reference include envelopes (paragraph 0038 and 0238) and mailing tubes 0238 (both envelopes and mailing tubes are interpreted by Examiner to fall within the scope of the recitation of claim 1 “mailer”, because both envelopes and mailing tubes are mailed / used to mail things). Bowden et al. teach that the starch formulation of the substrate is formed of a pre-gelled starch composition of a mixture of 0-24 % wood fibers or flour, corn starch, water and other components in amounts that may be 0 or close to 0 (paragraphs 0112 and 0058), that it may be foamed (since the starch mixture may include a foaming agent, paragraphs 0098 and 0166), and that it may be formed via extrusion (end of paragraph 0168). Bowden et al. teach that print or other indicia, including product information and container specifications, may be printed on the surface of the container (paragraph 0221).
Bowden et al. do not explicitly teach that the extruded foam including corn starch has at least about 90% corn starch by weight, that the ink of the print or other indicia is compostable ink, or that the compostable ink specifically is used to present information about the biodegradability of the container such as an envelope or mailing tube.
In regard to the claimed use of the ink of the print or other indicia, 

Note that the recitation “the compostable ink is used to present information about biodegradability of the mailer” of claim 1 is a printed matter limitation that has not been given little patentable weight based upon the guidelines set forth in MPEP 2112.01 III:
III. PRODUCT CLAIMS - NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
MPEP 2112.01 III.
The actual form of the markings does not define or contribute to the function of the device. The printed matter limitations identified above do not recite a new and unobvious functional relationship between the printed matter and the substrate; therefore, the printed matter recitations bear no patentable weight. In re Gulack.
Additionally, note that the recitation “the compostable ink is used to present information about biodegradability of the mailer” of claim 1 is an intended use limitation that has been given little patentable weight since the manner in which an article, or of a particular component of the article, is not germane to the patentability of the article itself. In the case of the particular intended use of ink on an article (for, example, the words that the ink spells out), this is intended use of the ink (no matter what the ink spells out, it is still ink), in addition to the printed matter policy of the Office as explained above.
However, note that, since Bowden et al. teach that the print or other indicia may include product information and container specifications (paragraph 0221), and since the container of Bowden et al. is biodegradable (as discussed above), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included print on the container that indicates that the container (including the envelope or mailing tube) is biodegradable, as this would be helpful information for the purchaser and all users of the container, and it is information that may be desirable for a consumer (knowing that the container [including the envelope or mailing tube] is environment-friendly because it is biodegradable).

In regard to the ink being compostable, De Saint-Romain teach a compostable ink for marking biodegradable and optionally compostable products such as packaging (paragraphs 0016 and 0082). Since the container of Bowden et al. is biodegradable (as discussed above), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the compostable ink of De Saint-Romain as the print or other indicia of the container (including envelope and mailing tube) of Bowden et al., since it would be desirable to the consumers and users of the biodegradable container (including envelope and mailing tube) of Bowden et al. that the print / indicia that is on the biodegradable container also be environment-friendly (such as compostable, as the compostable ink of De Saint-Romain is).

	In regard to the recitation “paper” in “corn starch foam paper”, the recitation “paper” is deemed to be met by the teaching of Bowden et al. of the foamed corn starch layer since the structure of a layer corresponds to that of a paper (the structure of a paper is that of a layer). Since Bowden et al. teach a foamed corn starch layer, Bowden et al. teach a “corn starch foam paper” within the context of Applicant’s specification. Examiner further notes that Applicant’s specification implies this as well, by referring to the “corn starch foam paper” as a “paper” in paragraph 0024 of the Published Application US 2021/0339927, indicating it is not a paper in the traditional sense (paper formed from fibrous pulp, etc). To the extent that “paper” is intended to require that the corn starch foam is compressed into a thin, flexible sheet by rolling it through rollers (paragraph 0024 of Applicant’s Published Application US 2021/0339927 states that the “corn starch foam is compressed into a thin, flexible sheet—referred to as “paper”—by rolling it through rollers”), Francke et al. teach an extruded corn starch sheet for biodegradable packaging where the extruded corn starch sheet may be compressed (made thinner) by putting it through rollers in order to achieve a desired thickness in order to achieve the desired dimensions and properties of the final product (one of ordinary skill in the art would have recognized that amongst the properties that may be varied with thickness are strength, impact resistance of the container, insulation ability of the container, etc…), which is adjusted by varying the distance between the two rollers through which the extruded corn starch sheet is rolled (paragraphs 0036, 0115, 0119, 0126 and 0130). Since Francke et al. establish that it is known to compress an extruded corn starch sheet by putting it through rollers in order to achieve a desired thickness in order to achieve the desired dimensions and properties of the final product as discussed above, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have compressed the extruded foamed corn starch sheet taught by Bowden et al. discussed above to achieve the desired dimensions and properties of the container (including the envelope / mailing tube), including to have achieved an extruded foamed sheet having a sufficiently small thickness such that it would be considered a “paper”.

In regard to the amount of the corn starch being at least about 90% by weight of the foam layer, Bowden et al. teach that the starch formulation of the substrate is formed of a mixture of 0-24 % wood fibers or flour, corn starch, water and other components in amounts that may be 0 or close to 0 (paragraphs 0112 and 0058). Bowden et al. teach that the water is removed via heating to remove the water in the pre-gelled starch composition (see, for example, paragraphs 0136, 0138 and 0183). Since the starch formulation of the pre-gelled starch composition of the substrate is formed of a mixture of 0-24 % wood fibers or flour, corn starch, water and other components in amounts that may be 0 or close to 0, as taught in paragraphs 0112 and 0058, and that the water is removed to form the final product, it would have been obvious to one of ordinary skill in the art to have formed the foamed starch substrate comprising corn starch such that it is of at least 90% by weight corn starch, since such an amount falls within the scope of the teachings of Bowden et al. where the amount of components other than corn starch is 0 or close to 0, and where the water is removed in the formation of the final product. Additionally, since Francke et al. teach that the corn starch of the extruded corn starch layer has a relative amount of corn starch that is greater than 90 % (92.1 wt % in paragraph 0126, 94.3 wt. % in paragraph 0130), it further would have been obvious to one of ordinary skill in the art to have formed the extruded foamed starch substrate taught by Bowden et al. and Francke et al. comprising corn starch such that it is of at least 90% by weight corn starch, since such relative amounts over 90 wt. % are suitable as a corn starch layer of biodegradable packaging as taught by Francke et al.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (US 2007/0148384) in view of De Saint-Romain (US 2014/0050868), and in further view of Francke et al. (US 2001/0048176), as evidenced by LaPray et al. (US 2017/0210889).
Bowden et al., De Saint-Romain and Francke et al. teach the biodegradable mailer as discussed above in regard to claim 1. BASF EcoFlex™ (or any of the other biodegradable polymers of the biodegradable polymeric layer of Bowden et al.) is a bio-polymer resin film because they are biodegradable resins.  Since the mailer taught by Bowden et al., De Saint-Romain and Francke et al. is formed only of biodegradable and compostable components as discussed above in regard to claim 1, one of ordinary skill in the art at the time of the filing of the application would have reasonably regarded the mailer as meeting at least one portion of “ASTM 6400” that is directed to biodegradability (see 35 U.S.C. 112(b) rejection of claims 2 and 4 made of record above, regarding it being unclear which section of ASTM 6400 the mailer is intended / required to meet). Additionally, Bowden et al. teach BASF EcoFlex™ as one of the preferred materials for the biodegradable bio-polymer film (see, for example, paragraphs 0022, 0032, 0205 and 0206). BASF EcoFlex™ is compostable according to ASTM D-6400 standard (paragraph 0173), as evidenced by LaPray et al. (US 2017/0210889). Examiner notes that LaPray does not need to have a date prior to the effective filing date of the application because it is an evidentiary reference that is relied upon to show the characteristics of the polymer/s under the EcoFlex™ trade name (the polymer/s under the EcoFlex™ trade name is/are compostable according to ASTM D-6400 standard; paragraph 0173 of LaPray et al. [US 2017/0210889]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (US 2007/0148384) in view of De Saint-Romain (US 2014/0050868), and in further view of Francke et al. (US 2001/0048176), and in further view of Lacourse et al. (USPN 4,863,655).

Note that the recitation “the high amylose content foam” of claim 3 (line 2) lacks antecedent basis (see 35 U.S.C. 112(b) rejection of claim 3 made of record above. The recitation “the high amylose content foam” is nonetheless addressed below.

Bowden et al., De Saint-Romain and Francke et al. teach the biodegradable mailer as discussed above in regard to claim 1. Note that Francke et al. teach compression of the extruded corn starch layer by putting it through rollers as discussed above in regard to claim 1.
	
In regard to the corn starch foam paper being made from high-amylose content foam, Bowden et al. refer to a biodegradable packaging material disclosed by Lacourse et al. (USPN 4,863,655) comprising an expanded, high amylose starch product having at least 45% (by weight of the final material) amylose content and a low density, closed cell structure with good resilience and compressibility as a known corn starch foam biodegradable packaging material (paragraph 0181 of Bowden et al.) (and, see, for example, abstract of Lacourse et al.). Therefore, since Lacourse et al. disclose such a material as a known corn starch foam biodegradable packaging material (and since Bowden et al. acknowledge this material as a known material in the art) which has good resilience and compressibility (to form the layer of the corn starch foam), and since Francke et al. additionally identify a compressed corn starch layer as a suitable material for the layer of a biodegradable packaging material, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the expanded, high amylose starch product having at least 45% (by weight of the final material) amylose content and a low density, closed cell structure with good resilience and compressibility of Lacourse et al. as the corn starch foam composition for substrate of the container taught by Bowden et al., De Saint-Romain and Francke et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (US 2007/0148384) in view of De Saint-Romain (US 2014/0050868), and in further view of Francke et al. (US 2001/0048176), and in further view of Lacourse et al. (USPN 4,863,655), as evidenced by LaPray et al. (US 2017/0210889).
Bowden et al., De Saint-Romain, Francke et al. and Lacourse et al. teach the biodegradable mailer as discussed above in regard to claim 1. BASF EcoFlex™ (or any of the other biodegradable polymers of the biodegradable polymeric layer of Bowden et al.) is a bio-polymer resin film because they are biodegradable resins.  Since the mailer taught by Bowden et al., De Saint-Romain, Francke et al. and Lacourse et al. is formed only of biodegradable and compostable components as discussed above in regard to claim 1, one of ordinary skill in the art at the time of the filing of the application would have reasonably regarded the mailer as meeting at least one portion of “ASTM 6400” that is directed to biodegradability (see 35 U.S.C. 112(b) rejection of claims 2 and 4 made of record above, regarding it being unclear which section of ASTM 6400 the mailer is intended / required to meet). Additionally, Bowden et al. teach BASF EcoFlex™ as one of the preferred materials for the biodegradable bio-polymer film (see, for example, paragraphs 0022, 0032, 0205 and 0206). BASF EcoFlex™ is compostable according to ASTM D-6400 standard (paragraph 0173), as evidenced by LaPray et al. (US 2017/0210889). Examiner notes that LaPray does not need to have a date prior to the effective filing date of the application because it is an evidentiary reference that is relied upon to show the characteristics of the polymer/s under the EcoFlex™ trade name (the polymer/s under the EcoFlex™ trade name is/are compostable according to ASTM D-6400 standard; paragraph 0173 of LaPray et al. (US 2017/0210889)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788